EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Maune on 3/26/2021.

The application has been amended as follows: 
In the claims

16.  (Currently Amended)    A system for transferring tubular elements, comprising: 
a first vertical storage structure having a first drilling structure attached to the first vertical storage structure, wherein the first drilling structure has drilling structure on a bottom side and a monorail attached to the first drilling structure on a top side; 
a second structure having a second horizontal platform attached to the second structure; 
wherein the first drilling structure and the second structure are located proximate to each other, and wherein the monorail extends from the first drilling structure to the second structure; and  
wherein the monorail has a motion controlled assembly assembly drilling structure to the second structure. 

17.  (Currently Amended)    The system according to claim 16, wherein the motion controlled assembly 

18. (Currently Amended)    The system according to claim 16, wherein the first drilling structure and the second structure are at substantially a same height.

19.  (Currently Amended)    The system according to claim 16, wherein the motion controlled assembly 

20.  (Currently Amended)    The system according to claim 16, wherein the motion controlled assembly 

21.  (Currently Amended)    The system according to claim 16, wherein the first vertical storage structure is a first vertical storage structure of a first drilling rig located proximate to a first well borehole that contains a portion of a drillstring.

23.  (Currently Amended)    The system according to claim 22, wherein the motion controlled assembly 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
3/29/2021